PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

TAYLOR IP, P.C.
P.O. Box 560
142. S Main Street
Avilla, IN 46710

In re Application of: Ulrich Fotheringham
Serial No.: 16460084         
Filed: July 2, 2019
Docket: FPP0012.US
Title: GLASSES WITH IMPROVED ION EXCHANGEABILITY
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition to  withdraw requirement for information  under 37 CFR 1.105 filed on 18 July 2022.

In response to the restriction requirement, Applicant has submitted  answers to the requirement for information 

DECISION

Accordingly, the petition is GRANTED. 


/ALEXA D NECKEL/
_____________________________
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering